United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 05-41154
                          Conference Calendar



GLENDON M. WHITE,

                                      Plaintiff-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION;
WAL-MART CORPORATION; LOLITA RAMAS, County Clerk,

                                      Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 1:05-CV-162
                          --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Glendon M. White, Texas prisoner # 771933, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 action for

want of prosecution.     Although he renews the allegations of his

complaint, White does not challenge the district court’s

conclusion that he failed to comply with the court’s order to pay

the initial filing fee and thereby abandoned prosecution of his

complaint.     By failing to brief any argument challenging the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41154
                                -2-

district court’s reason for dismissal, White has abandoned the

only grounds for appeal.   See Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993); Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987).    The appeal is wholly

without arguable merit, is frivolous, and is therefore dismissed.

See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR.

R. 42.2.

     The dismissal of White’s appeal counts as a strike for

purposes of 28 U.S.C. § 1915(g).   See Adepegba v. Hammons,

103 F.3d 383, 387-88 (5th Cir. 1996).     White is cautioned that if

he accumulates three strikes under § 1915(g), he will no longer

be allowed to proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.